DETAILED ACTION
This office action is in response to the amendments filed on January 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736).
With respect to claim 1, Economy discloses (Fig 5) most aspects of the present invention including a semiconductor device, comprising:
Pillars comprising a semiconductor material (14/22) vertically extending through a stack of alternating levels of a conductive material (33) and an insulative material (31) (par 34)
a material (46) laterally between neighboring pillars and comprising cerium oxide and at least another oxide adjacent to the semiconductor material (par 49; In some applications, the material 46 may comprise oxides of one or more of Mg, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Tb and Lu. For instance, in some embodiments the material 46 may comprise, consist essentially of, or consist of one or more of magnesium oxide, cerium oxide and lanthanum oxide)
However, Economy does not disclose wherein the material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide.
On the other hand, Gentleman discloses (Fig 1-6) wherein a semiconductor device, comprising a layer that comprises a material comprising cerium oxide and at least another oxide, wherein the material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide (par 34-36).
Regarding claim 1, Differences in the range of molar percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges of molar percent are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the range of molar percent and similar ranges of molar percent are known in the art (see e.g. Gentleman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Economy.
The specification contains no disclosure of either (a) the critical nature of the claimed range of molar percent or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 4, Economy discloses (Fig 5) wherein the at least another oxide comprises magnesium oxide.
With respect to claim 5, Economy discloses (Fig 5) further comprising a charge storage material (18) between the semiconductor material and the stack of alternating levels of the conductive material and the insulative material.
With respect to claim 9, Economy discloses (Fig 5) wherein the stack of alternating levels comprises at least 32 alternating levels of the conductive material and the insulative material. (par 36)
With respect to claim 28, Economy discloses (Fig 5) wherein the material further comprises an oxide of at least one of calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon (par 49; In some applications, the material 46 may comprise oxides of one or more of Mg, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Tb and Lu. For instance, in some embodiments the material 46 may comprise, consist essentially of, or consist of one or more of magnesium oxide, cerium oxide and lanthanum oxide).
With respect to claim 29, Gentleman discloses (Fig 1-6) wherein the material exhibits a non-uniform composition.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736) and in further view of Simsek-Ege (US 2015/0243671).
With respect to claim 3, Economy discloses (Fig 5) most aspects of the present invention. However, Economy does not explicitly disclose wherein the material has a thickness from about 10 nm to about 100 nm.
On the other hand, Simsek-Ege discloses (Fig 5 and 16) a semiconductor material (1601) extending through a stack of alternating levels of a conductive material (505,507,509,511,513) and an insulative material (504,506,508,510,512) and a material (502) adjacent to the semiconductor material, wherein the material has a thickness from about 10 nm to about 100 nm. 
Regarding claim 3, Differences in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thickness and similar thickness are known in the art (see e.g. Simsek-Ege), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Economy.
The specification contains no disclosure of either (a) the critical nature of the claimed thickness or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736) and in further view of Jayanti (US 2015/0041879).
With respect to claim 6, Economy discloses (Fig 5) most aspects of the present invention. However, Economy does not explicitly disclose wherein the charge storage material comprises an oxide-nitride-oxide material.
On the other hand, Jayanti shows (Fig 5 and 16) a semiconductor material (500) extending through a stack of alternating levels of a conductive material (108) and an insulative material (105), further comprising a charge storage material (411/41/413) between the semiconductor material and the stack of alternating levels of the conductive material and the insulative material, wherein the charge storage material comprises an oxide-nitride-oxide material (par 46). Jayanti teaches doing so to have a fabrication process for forming the floating gates having a height approximately the same as the height of adjacent control gates that 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the charge storage material comprises an oxide-nitride-oxide material in the device of Economy to have a fabrication process for forming the floating gates having a height approximately the same as the height of adjacent control gates that utilizes relatively few additional acts and without jeopardizing other properties and performances of the fabricated structure, and also help minimize charge trap in the horizontal IPD portions.
With respect to claim 7, Economy discloses (Fig 5) most aspects of the present invention. However, Economy does not explicitly disclose wherein the at least another oxide comprises at least one of hafnium oxide or aluminum oxide.
On the other hand, Jayanti shows (Fig 5 and 16) a semiconductor material (500) extending through a stack of alternating levels of a conductive material (108) and an insulative material (105), a material (104) adjacent to the semiconductor material comprising at least one of hafnium oxide or aluminum oxide (par 20). Jayanti teaches the etch stop material is selected and used so that the materials of the stack of alternating levels may be selectively removed without removing other materials of the semiconductor structure (par 20).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the at least another oxide comprises at least one of hafnium oxide or aluminum oxide in the device of Economy  of alternating levels may be selectively removed without removing other materials of the semiconductor structure.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meldrim (US 2016/0093688) in view of Shim (US 2013/0256775) and in further view Economy (US 2019/0198519).
With respect to claim 10, Meldrim discloses (Fig 3G and 6) most aspects of the present invention including an electronic system (600), comprising:
at least one processor device (610) operably coupled to at least one input device (640) and at least one output device (630); and a semiconductor device (660) operably coupled to the at least one processor device, the semiconductor device comprising:
a first pillar (392) comprising a first material extending through a stack structure (380);
a second pillar (392) comprising the first material extending through the stack structure (380);
an etch stop material (370) comprising an oxide 
However, Meldrim does not show the first pillar having an aspect ratio greater than about 30:1 and the etch stop material comprising cerium oxide, magnesium oxide and an oxide of at least one of calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon.

On the other hand, Shim teaches (Fig 15) a semiconductor device, comprising a first pillar (VP) comprising a first material extending through a stack structure (HP) and a second pillar (VP) comprising the first material extending through the stack structure. Further, Shim teaches the pillars have a high aspect ratio.
Although, Shim does not teach the first pillar having an aspect ratio greater than about 30:1, Shim teaches the importance of aspect ratio and how performance of the device is affected by the aspect ratio (par 44 and 51-52). Since one of ordinary skill would use an optimum variable and dimensions are known in the art, unexpected properties and results would not be considered to be novel.
Regarding claim 10, Differences in the aspect ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such aspect ratio are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the aspect ratio and similar al aspect ratio are known in the art, it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed aspect ratio or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Shim does not show the etch stop material comprising cerium oxide and an oxide of at least one of magnesium, calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon.
On the other hand, Economy discloses (Fig 5) a semiconductor device, comprising an etch stop material (46) comprising cerium oxide, magnesium oxide and an oxide of at least one of calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon (par 49; In some applications, the material 46 may comprise oxides of one or more of Mg, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Tb and Lu. For instance, in some embodiments the material 46 may comprise, consist essentially of, or consist of one or more of magnesium oxide, cerium oxide and lanthanum oxide). Economy teaches an advantage of utilizing the etch-stop material is that such may enable all of the openings to be uniformly formed to substantially identical depths (par 67).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the etch stop material comprising cerium oxide, magnesium oxide and an oxide of at least one of calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon in the device of Meldrim to utilize the etch-stop material to enable all of the openings to be uniformly formed to substantially identical depths (par 67).
With respect to claim 15, Meldrim .
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meldrim in view of Shim and in further view Economy and Gentleman.
With respect to claim 16, Meldrim discloses (Fig 3G and 6) most aspects of the present invention. However, Meldrim does not disclose wherein the etch stop material comprises from about 20.0 molar percent cerium oxide to about 60.0 molar percent cerium oxide.
On the other hand, Gentleman discloses (Fig 1-6) wherein a semiconductor device, comprising a layer that comprises a material comprising cerium oxide and at least another (secondary) oxide, wherein the material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide (par 34-36).
Regarding claim 13, Differences in the range of molar percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges of molar percent are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the range of molar percent and similar ranges of molar percent are known in the art (see e.g. Gentleman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Meldrim.
The specification contains no disclosure of either (a) the critical nature of the claimed range of molar percent or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 16, Meldrim discloses (Fig 3G and 6) most aspects of the present invention. However, Meldrim does not disclose wherein the etch stop material comprises from about 40.0 molar percent cerium oxide to about 80.0 molar percent magnesium oxide.
On the other hand, Gentleman discloses (Fig 1-6) wherein a semiconductor device, comprising a layer that comprises a material comprising cerium oxide and at least another (secondary) oxide, wherein the material comprises from about 45 molar percent (secondary oxide) to about 75 molar percent (secondary oxide) (par 34-36).
Regarding claim 16, Differences in the range of molar percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges of molar percent are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the range of molar percent and similar ranges of molar percent are known in the art (see e.g. Gentleman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Meldrim.
The specification contains no disclosure of either (a) the critical nature of the claimed range of molar percent or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meldrim in view of Shim and in further view Economy and Jayanti (US 2015/0041879).
With respect to claim 14, Economy discloses (Fig 5) most aspects of the present invention. However, Economy does not explicitly disclose wherein the etch stop material comprises an oxide of at least one of hafnium or aluminum.
On the other hand, Jayanti shows (Fig 5 and 16) a semiconductor material (500) extending through a stack of alternating levels of a conductive material (108) and an insulative material (105), a material (104) adjacent to the semiconductor material comprising at least one of hafnium oxide or aluminum oxide (par 20). Jayanti teaches the etch stop material is selected and used so that the materials of the stack of alternating levels may be selectively removed without removing other materials of the semiconductor structure (par 20).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the etch stop material comprises an oxide of at least one of hafnium or aluminum in the device of Meldrim because the etch stop material is selected and used so that the materials of the stack of alternating levels may be selectively removed without removing other materials of the semiconductor structure.
Claims 17, 19-21, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yada (US 2015/0348984) in view of Economy (US 2019/0198519) and in further view of Gentleman.
With respect to claim 17, Yada discloses (Fig 3a-3f) most aspects of the present invention including a method of forming a semiconductor device, the method comprising:
forming openings (131) though a stack comprising alternating levels of a first material (19) and a second material (121) with a first etch chemistry to expose an etch stop material (125) (par 67)
removing exposed etch stop material with a second etch chemistry different from the first etch chemistry (par 67)
forming a semiconductor material (134) within the openings
However, Yada does not disclose an etch stop material comprising cerium oxide and at least magnesium oxide, the etch stop material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide.
On the other hand, Economy discloses (Fig 5) a semiconductor device, comprising an etch stop material (46) comprising cerium oxide and at least another oxide adjacent to the semiconductor material (par 49; In some applications, the material 46 may comprise oxides of one or more of Mg, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Tb and Lu. For instance, in some embodiments the material 46 may comprise, consist essentially of, or consist of one or more of magnesium oxide, cerium oxide and lanthanum oxide). Economy teaches an advantage of utilizing the etch-stop material is that such may enable all of the openings to be uniformly formed to substantially identical depths (par 67).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the etch stop material comprising cerium oxide and at least magnesium oxide in the device of Yada to utilize the etch-
However, Economy does not disclose the etch stop material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide.
On the other hand, Gentleman discloses (Fig 1-6) wherein a semiconductor device, comprising a layer that comprises a material comprising cerium oxide and at least another oxide, wherein the material comprises from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide (par 34-36).
Regarding claim 17, Differences in the range of molar percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges of molar percent are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the range of molar percent and similar ranges of molar percent are known in the art (see e.g. Gentleman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Economy.
The specification contains no disclosure of either (a) the critical nature of the claimed range of molar percent or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to claim 19, Yada teaches (Fig 4a-4i) wherein forming openings comprises removing portions of the alternating levels of the first material and the second material with a dry etch chemistry. (par 86)
With respect to claim 20, Yada teaches (Fig 4a-4i) wherein removing the exposed etch stop material with a second etch chemistry different from the first etch chemistry comprises removing the exposed etch stop material with a wet etch chemistry. (par 87)
With respect to claim 21, Yada teaches (Fig 4a-4i) wherein: forming openings through a stack comprising alternating levels of a first material and a second material comprises forming first openings and second openings through a stack of alternating levels of the first material and the second material; and removing the exposed etch stop material with a second etch chemistry different from the first etch chemistry comprises leaving a portion of the etch stop material between the first openings and the second openings. (par 86-87)
With respect to claim 23, Yada teaches (Fig 4a-4i) wherein forming openings through a stack comprising alternating levels of a first material and a second material comprises forming openings through a stack comprising alternating levels of an insulative material and a conductive material. (par 86-87)
With respect to claim 25, Economy discloses (Fig 12) a different embodiment wherein forming openings through a stack comprising alternating levels of a first material and a second material comprises forming openings through a stack comprising alternating levels of a first insulative material (61) and a second insulative material (63) (par 64-65).
With respect to claim 26, Economy discloses (Fig 12) further comprising: removing portions of the second insulative material (63) to form recesses; and forming a charge storage material (33) within the recesses (par 64-65).
With respect to claim 27, Yada teaches (Fig 3a-4i) wherein: forming openings through a stack comprising alternating levels of a first material and a second material with a first etch chemistry to expose an etch stop material. (par 86-87)
However, Yada does not disclose the etch stop material comprising cerium oxide, and at least magnesium oxide, comprises forming openings through the stack structure to expose an  etch stop material comprising cerium oxide, magnesium oxide and an oxide of at least one of calcium, strontium, barium, yttrium, titanium, zirconium, hafnium, niobium, tantalum, aluminum, or silicon (par 49; In some applications, the material 46 may comprise oxides of one or more of Mg, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Tb and Lu. For instance, in some embodiments the material 46 may comprise, consist essentially of, or consist of one or more of magnesium oxide, cerium oxide and lanthanum oxide). (motivation to do so is provided above)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Economy and in further view of Gentleman and Jayanti (US 2015/0041879).
With respect to claim 24, Economy discloses (Fig 5) most aspects of the present invention. However, Economy does not explicitly disclose further comprising: removing portions of the conductive material to form recesses; forming a charge trapping material in the recesses; and forming a floating gate material adjacent to the charge trapping material to form memory strings.
On the other hand, Jayanti shows (Fig 7-14) a semiconductor material (500) extending through a stack of alternating levels of a conductive material (108) and an insulative material (105), and further comprising: removing portions of the conductive material to form recesses (301); forming a charge trapping material (411/412/413) in the recesses; and forming a floating gate material (400) adjacent to the charge trapping material to form memory strings. Jayanti teaches doing so to have a fabrication process for forming the floating gates having a height approximately the same as the height of adjacent control gates that utilizes relatively few additional acts and without jeopardizing other properties and performances of the fabricated structure, and also help minimize charge trap in the horizontal IPD portions (par 6-7).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have further comprising: removing portions of the conductive material to form recesses; forming a charge trapping material in the recesses; and forming a floating gate material adjacent to the charge trapping material to form memory strings in the device of Yada to have a fabrication process for forming the floating gates having a height approximately the same as the height of adjacent control gates that utilizes relatively few additional acts and without jeopardizing other properties and performances of the fabricated structure, and also help minimize charge trap in the horizontal IPD portions (par 6-7).
Claim Objection
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments, filed 1/5/2021, with respect to claims 1-7, 9, 10, 12-17, 19-21 and 23-29 have been fully considered but are not persuasive. 
A proper showing of criticality has not been shown by the applicant. The MPEP provides proper guidelines on how to show criticality of chosen dimensions, ranges or results.  
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Furthermore, the Economy (US 2019/0198519) and Gentleman (US 2011/0083736) teach the newly added limitations and the proper rejection and motivation is provided above. The current action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B. /
Examiner, Art Unit 2814